1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 Case No.: 11cr5171-LAB-1 and
                                   Plaintiff,   17cv2397-LAB (JLB)
12
13    v.                                        ORDER DENYING PETITION
                                                FOR WRIT OF CORAM NOBIS
14    JUAN TORRES-VALENCIA,
15                              Defendant.
16
17         After pleading guilty to one count of importation of marijuana, Juan Torres-
18   Valencia, a Mexican national, was sentenced to five years’ probation. Over seven
19   and a half years later, through counsel, he filed a petition for writ of coram nobis,
20   claiming his trial counsel failed to warn him that as a result of his guilty plea he
21   might be deported.
22         The record shows that Torres-Valencia was aware of the possibility of
23   deportation, and in fact stipulated to removal. The Court ordered him to show
24   cause why his petition should not be summarily denied, both as meritless and as
25   untimely. He filed a response, which the Court determined did not adequately
26   explain his lengthy delay. The Court on September 21, 2018 ordered him to file a
27   response within 21 days, addressing specific problems in his explanation. (Docket
28   no. 9 in case 17cv2397 and 32 in case 11cr5171.) That order reminded him that,

                                                1
                                                          11cr5171-LAB-1 and 17cv2397-LAB (JLB)
1    as the party seeking to set aside his conviction, he bears the burden of showing
2    he is entitled to relief. See Strickland v. Washington, 466 U.S. 668, 687 (1984).
3         After Torres-Valencia filed no response, the Court on January 16, 2019
4    ordered him to show cause forthwith why his petition should not be summarily
5    denied. (See Docket no. 10 in case 17cv2397 and 32 in case 11cr5171.) He was
6    to have filed his response by January 30, 2019. If he did not, the Court cautioned
7    him, his failure to respond would be construed as both an admission that he has
8    no good explanation for his delay in seeking relief, and as an abandonment of his
9    claim.
10        Torres-Valencia did not file the response as ordered, nor has he filed
11   anything else, nor sought additional time in which to do so. The Court construes
12   this as an admission that he has no good explanation for his long delay in seeking
13   relief, and also as an abandonment of his claim. For these reasons, and for the
14   reasons set forth in the Court’s earlier orders (Docket nos. 9 and 10 in case
15   17cv2397; and 32 and 33 in case 11cr5171) the petition is DENIED.
16
17        IT IS SO ORDERED.
18   Dated: April 12, 2019
19
20                                          Hon. Larry Alan Burns
                                            Chief United States District Judge
21
22
23
24
25
26
27
28

                                              2
                                                         11cr5171-LAB-1 and 17cv2397-LAB (JLB)
